Citation Nr: 0931856	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the Veterans July 2007 notice of 
disagreement (NOD) also included the issues of entitlement to 
service connection for diabetes mellitus, type II.  However, 
on his January 2008 Substantive Appeal (VA Form 9), the 
Veteran indicated that he did not wish to appeal this issue.  
Therefore, it is not currently before the Board and will not 
be discussed in the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To attempt to verify the Veteran's 
claimed in-service stressors and to afford him a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran has claimed entitlement to service 
connection for bilateral hearing loss and tinnitus, which he 
contends is due to noise exposure during active service.  In 
this regard, the Board notes a July 2004 private audiogram 
which indicates that the Veteran currently has bilateral 
hearing loss.  In addition, in his November 2005 claim, the 
Veteran stated that his hearing loss was due to noise 
exposure as a gunner on a tank transporting weapons during 
service.  The Veteran's DD 214 confirms that the Veteran was 
a heavy vehicle driver during service.  In addition, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., he is competent to 
report that he has experienced hearing loud noises and 
ringing in his ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

Furthermore, the law provides that VA has a duty to obtain a 
medical examination or opinion when the record contains 
competent evidence of a current disability, indicates that 
such disability may be associated with active service, but 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the above, the Board concludes that further 
development is required with regard to the Veteran's 
bilateral hearing loss and tinnitus claims, because the 
evidence of record does not contain sufficient information to 
address whether the Veteran's bilateral hearing loss and 
tinnitus are the result of noise exposure during military 
service.  Therefore, the Veteran should be afforded a VA 
examination to determine whether his bilateral hearing loss 
and tinnitus were caused by noise exposure during service.

Turning to the Veteran's claim for entitlement to service 
connection for PTSD, the Board notes the Veteran submitted a 
private treatment records which diagnosed him with PTSD, and 
related this diagnosis to experienced trauma while serving on 
active duty in Korea.  However, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008).

In this case, in a September 2006 statement, the Veteran 
provided information of his claimed in-service stressors.  
Specifically, the Veteran stated that he encountered a 
typhoon and did not think that he was going to survive it, 
and that he faced constant hostile fire and face to face 
combat fire and incoming mortar rounds.  He also stated that 
he was on burial detail during service and that this was also 
traumatic for him.  He continued that being on tank duty and 
transporting weapons 2 to 3 miles from the front was another 
stressor.

However, no action was taken by the RO to verify these 
stressors.  A denial of service connection for PTSD because 
of an unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center JSRRC, National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified.  If the JSRRC, NARA, or 
the Marine Corps requests a more specific description of the 
stressor in question, the Veteran should immediately be asked 
to provide the necessary information.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 32(k) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, 
Section D, part 15(l) (Sept. 29, 2006).  Therefore, on 
remand, the RO should attempt to verify these claimed in- 
service stressors.  

In undertaking the development described above, the AMC/RO 
should be cognizant that the Veteran's service treatment and 
personnel records are unavailable, and are presumed to be 
fire related.  Where service records "are presumed destroyed 
. . . the [VA's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA audiological examination to 
determine the nature and etiology of any 
current bilateral hearing loss and 
tinnitus.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, to include the Veteran's 
contentions, his DD-214, and the July 2004 
private audiogram.  The VA examiner should 
indicate whether it is at least as likely 
as not that the Veteran has current 
hearing loss and tinnitus that is causally 
or etiologically related to noise exposure 
during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  The AMC/RO should attempt to verify 
the Veteran's alleged in-service 
stressors.  The AMC/RO should give the 
Veteran the opportunity to submit 
additional information about his claimed 
stressors, to include, most importantly, 
the approximate dates of the claimed 
events within a 90 day period.  The AMC/RO 
should then follow the stressor 
verification procedures for the JSRRC.  A 
search of unit and organizational 
histories, including morning reports and 
after action reports, should be consulted 
in an effort to verify the Veteran's 
claimed stressors.  If the AMC/RO is 
unable to verify the claimed stressors, 
the AMC/RO must request confirmation of 
its negative findings from the JSRRC 
before denying service connection.  The 
negative response to this request should 
be noted in writing and associated with 
the claims folder. 

3.  Following the receipt of a response 
from the entities as outlined above, the 
AMC/RO should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

4.  If, and only if, an alleged stressor 
is verified, the Veteran should be 
scheduled for a VA PTSD examination.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, and should include 
psychological testing including PTSD sub 
scales.  The AMC/RO should provide the 
examiner a summary of any verified 
stressor, and the examiner must be 
instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in- service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner should 
also confirm whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the AMC/RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



